Exhibit 10.1

 

AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT

BETWEEN

ALCENTRA CAPITAL CORPORATION

AND

ALCENTRA NY, LLC

 

This Amended and Restated Investment Advisory Agreement (this “Agreement”) made
this 4th day of May, 2018, by and between ALCENTRA CAPITAL CORPORATION, a
Maryland corporation (the “Company”), and ALCENTRA NY, LLC, a Delaware limited
liability company (the “Adviser”).

 

WHEREAS, the Company is a newly organized closed-end management investment fund
that intends to elect to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”); and

 

WHEREAS, the Adviser is registered under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and

 

WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory and certain administrative services to the Company on the terms and
conditions hereinafter set forth, and the Adviser wishes to be retained to
provide such services;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.Duties of the Adviser.

 

(a) The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company,
(the “Board”), and provide certain administrative services to the Company as set
forth herein for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the reports and/or registration statements that the Company files with
the Securities and Exchange Commission (the “SEC”) from time to time; (ii) in
accordance with all other applicable federal and state laws, rules and
regulations, and the Company’s charter and by-laws; and (iii) in accordance with
the Investment Company Act. Without limiting the generality of the foregoing,
the Adviser shall, during the term and subject to the provisions of this
Agreement (A) determine the composition of the portfolio of the Company, the
nature and timing of the changes therein and the manner of implementing such
changes; (B) identify, evaluate and negotiate the structure of the investments
made by the Company; (C) execute, close, monitor and service the Company’s
investments; (D) determine the securities and other assets that the Company
shall purchase, retain, or sell; (E) perform due diligence on prospective
portfolio companies; (F) provide the Company with such other investment
advisory, research and related services as the Company may, from time to time,
reasonably require for the investment of its funds; (G) provide on the Company’s
behalf significant managerial assistance to those portfolio companies that have
requested such assistance; and (H) provide the Company with office facilities,
equipment, clerical, bookkeeping and record keeping services at such office
facilities and such other services as the Adviser, subject to review by the
Board, shall from time to time determine to be necessary or useful to the
Company’s operations. The Adviser shall have the power and authority on behalf
of the Company to effectuate its investment decisions for the Company, including
the execution and delivery of all documents relating to the Company’s
investments and the placing of orders for other purchase or sale transactions on
behalf of the Company. In the event that the Company determines to obtain debt
financing, the Adviser shall arrange for such financing on the Company’s behalf,
subject to the oversight and approval of the Board.

 

  

 

 

 

 

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

 

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Adviser
and not the Company shall be responsible for any compensation payable to any
Sub-Adviser. Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act and other
applicable federal and state law.

 

(d) The Adviser shall, for all purposes herein provided, be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

(e) Subject to review by and the overall control of the Board, the Adviser shall
keep and preserve for the period required by the Investment Company Act any
books and records relevant to the provision of its investment advisory services
to the Company and shall specifically maintain all books and records with
respect to the Company’s portfolio transactions and shall render to the Board
such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the Company and shall surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

2.Company’s Responsibilities and Expenses Payable by the Company.

 

All personnel of the Adviser, except for the Company’s Chief Compliance Officer
and principal financial officer, when and to the extent engaged in providing
investment advisory and management services hereunder, and the compensation and
routine overhead expenses of such personnel allocable to such services, shall be
provided and paid for by the Adviser and not by the Company. The Company’s Chief
Compliance Officer and principal financial officer and their respective staffs
shall be employed by the Adviser; however the Company will reimburse the Adviser
for the compensation to such employees. The Company shall bear all other
out-of-pocket costs and expenses of its operations and transactions, including
(without limitation) fees and expenses relating to: future offering expenses;
the cost of calculating the Company’s net asset value; the cost of effecting
sales and repurchases of shares of the Company’s common stock and other
securities; management and incentive fees payable pursuant to this Agreement;
fees payable to third parties relating to, or associated with, making
investments and valuing investments (including third-party valuation firms);
interest payments and other costs related to borrowings; transfer agent and
custodial fees; fees and expenses associated with marketing efforts (including
attendance at investment conferences and similar events); federal and state
registration fees; any exchange listing fees; federal, state and local taxes;
independent directors’ fees and expenses; brokerage commissions; costs of proxy
statements, stockholders’ reports and notices; costs of preparing government
filings, including periodic and current reports with the SEC; fidelity bond,
liability insurance and other insurance premiums; and printing, mailing,
independent accountants and outside legal costs and all other direct expenses
incurred by either the Adviser or the Company in connection with administering
the Company’s business.

 

2 

 

 

 

 

3.Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Adviser may agree to temporarily or permanently waive, in whole or in
part, the Base Management Fee and/or the Incentive Fee. See Appendix A for
examples of how these fees are calculated.

 

(a) The Base Management Fee shall be calculated at an annual rate of 1.50% of
the Company’s gross assets, including assets purchased with borrowed funds or
other forms of leverage, but excluding any cash and cash equivalents so long as
the Company’s gross assets are less than or equal to $625,000,000. If the
Company’s gross assets are greater than or equal to $625,000,001 but less than
or equal to $750,000,000, the Base Management Fee shall be calculated at an
annual rate of 1.40% of the Company’s gross assets, including assets purchased
with borrowed funds or other forms of leverage, but excluding any cash and cash
equivalents. If the Company’s gross assets are greater than or equal to
$750,000,001, the Base Management Fee shall be calculated at an annual rate of
1.25% of the Company’s gross assets, including assets purchased with borrowed
funds or other forms of leverage, but excluding any cash and cash equivalents.
For purposes of this Agreement, the term “cash and cash equivalents” will have
the meaning ascribed to it from time to time in the notes to the financial
statements that the Company files with the SEC prepared in accordance with
generally accepted accounting principles. The Base Management Fee shall be
payable quarterly in arrears, and shall be calculated based on the average value
of the Company’s gross assets, excluding cash and cash equivalents, at the end
of the two most recently completed calendar quarters. The Base Management Fee
for any partial month or quarter shall be appropriately prorated. The provisions
of this Section 3(a), including the 1.50%, 1.40% and 1.25% annual rates used in
connection with the calculation of the Base Management Fee, shall be effective
as of May 1, 2018 and apply to the calculation of the Base Management Fee
commencing on such date and thereafter in the manner and at the points in time
specified above. In calculating the Base Management Fee for the quarter ending
June 30, 2018, the Base Management Fee for such period shall be appropriately
prorated to reflect the applicable annual rate of the Base Management Fee in
effect prior to May 1, 2018, and the applicable annual rate of the Base
Management Fee in effect from May 1, 2018 through June 30, 2018. Appendix B sets
forth the annual rates of the Base Management Fee that were effective prior to
May 1, 2018, and became effective as of May 1, 2018.

 

3 

 

 

 

 

(b) The Incentive Fee shall consist of two parts, as follows:

 

(i)The first part, the ordinary income component, shall be calculated and
payable quarterly in arrears based on the Company’s “Pre-Incentive Fee Net
Investment Income’’ for the immediately preceding quarter. For this purpose,
‘‘Pre-Incentive Fee Net Investment Income’’ means interest income, dividend
income and any other income (including any other fees, such as commitment,
origination, structuring, diligence, managerial assistance and consulting fees
or other fees that the Company receives from portfolio companies) accrued during
the quarter, minus the Company’s operating expenses for the quarter (including
the Base Management Fee, administrative expenses payable to the Adviser pursuant
to this Agreement, and any interest expense and any distributions paid on any
issued and outstanding preferred stock, but excluding the Incentive Fee and any
offering expenses and other expenses not charged to operations but excluding
certain reversals to the extent such reversals have the effect of reducing
previously accrued incentive fees based on the deferral of non-cash interest).
Pre-Incentive Fee Net Investment Income excludes, in the case of investments
with a deferred interest feature (such as original issue discount, debt
instruments with payment-in-kind interest and zero coupon securities), accrued
income that the Company has not yet received in cash. Pre-Incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation. Pre-Incentive Fee Net
Investment Income, expressed as a rate of return on the value of the Company’s
net assets at the end of the immediately preceding quarter, shall be compared to
a ‘‘hurdle rate’’ of 2.0% per quarter (8.0% annualized), subject to a
‘‘catch-up’’ provision measured as of the end of each quarter as set forth in
more detail below. The Company will pay the Adviser the Incentive Fee with
respect to the Company’s Pre-Incentive Fee Net Investment Income for each
quarter is as follows:

 

·No incentive fee is payable to the Adviser in any quarter in which the
Company’s Pre-Incentive Fee Net Investment Income does not exceed the hurdle
rate of 2.0% (the “hurdle’’).

 

·50.0% of the Company’s Pre-Incentive Fee Net Investment Income with respect to
that portion of such Pre-Incentive Fee Net Investment Income, if any, that
exceeds the hurdle rate but is less than or equal to 2.5% in any quarter (10.0%
annualized) is payable to the Adviser. This portion of the Pre-Incentive Fee Net
Investment Income (which exceeds the hurdle rate but is less than or equal to
2.5%) is referred to as the “catch-up.”

 

4 

 

 

 

 

 

·20.0% of the amount of the Company’s Pre-Incentive Fee Net Investment Income,
if any, that exceeds 2.5% in any quarter (10.0% annualized) is payable to the
Adviser once the hurdle is reached and the catch-up is achieved (20.0% of all
Pre-Incentive Fee Net Investment Income thereafter is allocated to the Adviser).

 

·Notwithstanding anything herein to the contrary, the ordinary income component
of the Incentive Fee shall be subject to a total return requirement, and no
Incentive Fee in respect of the Company’s Pre-Incentive Fee Net Investment
Income will be payable except to the extent 20.0% of the cumulative net increase
in net assets resulting from operations over the then current and 11 preceding
quarters exceeds the cumulative Incentive Fees accrued and/or paid for the 11
preceding quarters. In other words, any ordinary income incentive fee that is
payable in a calendar quarter will be limited to the lesser of (a) 20.0% of the
amount by which the Company’s Pre-Incentive Fee Net Investment Income for such
calendar quarter exceeds the 2.0% hurdle, subject to the catch-up provision, and
(b) (x) 20.0% of the cumulative net increase in net assets resulting from
operations for the then current and 11 preceding calendar quarters minus (y) the
cumulative incentive fees accrued and/or paid for the 11 preceding calendar
quarters. For the foregoing purpose, the “cumulative net increase in net assets
resulting from operations” is the amount, if positive, of the sum of
Pre-Incentive Fee Net Investment Income, realized gains and losses and
unrealized appreciation and depreciation of the Company for the then current and
11 preceding calendar quarters. In addition, the portion of such incentive fee
that is attributable to deferred interest (such as payment-in-kind interest or
original issue discount) will be paid to the Adviser, together with interest
thereon from the date of deferral to the date of payment, only if and to the
extent the Company actually receives such interest in cash, and any accrual
thereof will be reversed if and to the extent such interest is reversed in
connection with any write-off or similar treatment of the investment giving rise
to any deferred interest accrual. Any reversal of such accounts would reduce net
income for the quarter by the net amount of the reversal (after taking into
account the reversal of incentive fees payable) and would result in a reduction
and possible elimination of the incentive fees for such quarter. There is no
accumulation of amounts on the hurdle rate from quarter to quarter, and
accordingly there is no clawback of amounts previously paid if subsequent
quarters are below the quarterly hurdle, and there is no delay of payment if
prior quarters are below the quarterly hurdle. The Adviser has agreed to
permanently waive any interest accrued on the portion of the incentive fee
attributable to deferred interest (such as payment-in-kind interest or original
issue discount).

 

5 

 

  

(ii)The second part of the incentive fee, the capital gains component, shall be
determined and payable in arrears as of the end of each fiscal year (or upon
termination of the Agreement, as of the termination date), commencing with the
fiscal year ended December 31, 2014 and shall equal 20.0% of the Company’s
aggregate realized capital gains, if any, on a cumulative basis from inception
through the end of each fiscal year, computed net of all aggregate realized
capital losses and unrealized aggregate capital depreciation on a cumulative
basis through the end of such year, less the aggregate amount of any previously
paid capital gains incentive fees, in each case calculated from the date of
pricing of the initial public offering. If such amount is negative, then no
capital gains incentive fee will be payable for such year. Additionally, if the
Agreement is terminated as of a date that is not a calendar year end, the
termination date will be treated as though it were a calendar year end for
purposes of calculating and paying the capital gains incentive fee.

 

4.Covenants of the Adviser.

 

The Adviser covenants that it will maintain its registration as an investment
adviser under the Advisers Act. The Adviser agrees that its activities will at
all times be in compliance in all material respects with all applicable federal
and state laws governing its operations and investments.

 

5.Brokerage Commissions.

 

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

 

6.Other Activities of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not materially
impaired thereby, and nothing in this Agreement shall limit or restrict the
right of any manager, partner, member (including its members and the owners of
its members), officer or employee of the Adviser to engage in any other business
or to devote his or her time and attention in part to any other business,
whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

6 

 

 

 

 

7.Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Company and
acts as such in any business of the Company, then such manager, partner, member,
officer and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a manager, partner, member, officer
or employee of the Adviser or under the control or direction of the Adviser,
even if paid by the Adviser.

 

8.Limitation of Liability of the Adviser; Indemnification.

 

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons and members, and any other person or entity affiliated with
the Adviser) shall not be liable to the Company for any action taken or omitted
to be taken by the Adviser in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company (except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services, and the Company shall indemnify, defend
and protect the Adviser (and its officers, managers, partners, agents,
employees, controlling persons and members, and any other person or entity
affiliated with the Adviser, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 8 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement.

 

7 

 

 

 

 

9.Effectiveness, Duration and Termination of Agreement.

 

This Agreement shall become effective as of the date above written. This
Agreement shall remain in effect for two years from the date hereof, and
thereafter shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by (a) the vote
of the Board, or by the vote of a majority of the outstanding voting securities
of the Company and (b) the vote of a majority of the Company’s directors who are
not parties to this Agreement or “interested persons” (as such term is defined
in Section 2(a)(19) of the Investment Company Act) of any such party, in
accordance with the requirements of the Investment Company Act and each of whom
is an “independent director” under applicable NASDAQ Global Select Market
listing standards. This Agreement may be terminated at any time, without the
payment of any penalty, upon 60 days’ written notice, by the vote of persons
holding a majority of the outstanding voting securities of the Company, or by
the vote of the Board or by the Adviser. This Agreement shall automatically
terminate in the event of its “assignment” (as such term is defined for purposes
of Section 15(a)(4) of the Investment Company Act). The provisions of Paragraph
8 of this Agreement shall remain in full force and effect, and the Adviser shall
remain entitled to the benefits thereof as well as any amounts under Section 3
hereof through the date of termination, notwithstanding any termination of this
Agreement.

 

10.Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11.Amendments.

 

This Agreement may be amended by mutual consent.

 

12.Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
BDC under the Investment Company Act, this Agreement shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control. To the fullest extent permitted by law, in the event
of any dispute arising out of the terms and conditions of this Agreement, the
parties hereto consent and submit to the jurisdiction of the courts of the State
of New York in the county of New York and of the U.S. District Court for the
Southern District of New York.

 

8 

 

 

 

 

 

13. Counterparts. This Agreement may be executed in counterparts by the parties
hereto, each of which shall constitute an original counterpart, and all of
which, together, shall constitute one Agreement

 

14. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

9 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

            ALCENTRA CAPITAL CORPORATION                   By:  /s/ David
Scopelliti       Name:  David Scopelliti         Title:  President and Chief
Executive Officer                             ALCENTRA NY, LLC                  
By:  /s/ Jack Yang       Name:  Jack Yang       Title:  President  

 

 

 

10 

 

 

 

Appendix A

 

Examples of Quarterly Incentive Fee Calculation

 

Example 1: Income Related Portion of Incentive Fee:

 

Alternative 1

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 1.25%
Hurdle rate(1) = 2.0%
Management fee(2) = 0.375%
Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.20%
Pre-incentive fee net investment income
(investment income – (management fee + other expenses) = 0.675%

 

Pre-incentive fee net investment income does not exceed hurdle rate, therefore
there is no income-related incentive fee.

 

Alternative 2

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 2.9%
Hurdle rate(1) = 2.0%
Management fee(2) = 0.375%
Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.20%
Pre-incentive fee net investment income
(investment income – (management fee + other expenses) = 2.325%

 

Incentive fee = 50% × Pre-incentive fee net investment income (subject to
“catch-up”)(4)
= 50% × (2.325% – 2.0%)
= 0.1625%

 

Pre-incentive fee net investment income exceeds the hurdle rate, but does not
fully satisfy the “catch-up” provision, therefore the income related portion of
the incentive fee is 0.1625%.

 

Alternative 3

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 3.5%
Hurdle rate(1) = 2.0%
Management fee(2) = 0.375%
Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.20%
Pre-incentive fee net investment income
(investment income – (management fee + other expenses) = 2.925%

 

Incentive fee = 50% × Pre-incentive fee net investment income
(subject to “catch-up”)(4)

 

11 

 

 

 

Incentive fee = 50% × “catch-up” + (20% × (Pre-Incentive Fee Net Investment
Income – 2.5%))

 

“Catch-up” = 2.5% – 2.0%
= 0. 5%

 

Incentive fee = (50% × 0.5%) + (20% × (2.925% – 2.5%))
= 0.25% + (20% × 0.425%)
= 0.25% + 0.085%
= 0.335%

 

Pre-incentive fee net investment income exceeds the hurdle rate, and fully
satisfies the “catch-up” provision, therefore the income related portion of the
incentive fee is 0.335%.

--------------------------------------------------------------------------------

(1)Represents 8.0% annualized hurdle rate.

(2)Represents 1.50% annualized base management fee. For purposes of these
examples, we have assumed the maximum amount of Base Management Fee, or 1.50% of
the Company’s gross assets.

(3)Excludes organizational and offering expenses.

(4)The “catch-up” provision is intended to provide our Adviser with an incentive
fee of 20% on 50% of pre-incentive fee net investment income as if a hurdle rate
did not apply when our net investment income exceeds 2.5% in any fiscal quarter.

 

Example 2: Capital Gains Portion of Incentive Fee(*):

 



Alternative 1:

 

Assumptions

 

Year 1: $2.0 million investment made in Company A (“Investment A”), and
$3.0 million investment made in Company B (“Investment B”)

 

Year 2: Investment A sold for $5.0 million and fair market value (“FMV”) of
Investment B determined to be $3.5 million

 

Year 3: FMV of Investment B determined to be $2.0 million

 

Year 4: Investment B sold for $3.25 million

 

The capital gains portion of the incentive fee would be:

 

Year 1: None

 

Year 2: Capital gains incentive fee of $0.6 million—($3.0 million realized
capital gains on sale of Investment A multiplied by 20%)

 

Year 3: None—$0.4 million (20% multiplied by ($3.0 million cumulative capital
gains less $1.0 million cumulative capital depreciation)) less $0.6 million
(previous capital gains fee paid in Year 2)

 

Year 4: Capital gains incentive fee of $50,000—$0.65 million ($3.25 million
cumulative realized capital gains multiplied by 20%) less $0.6 million (capital
gains incentive fee taken in Year 2)

 

12 

 

 

 

 

 

Alternative 2

 

Assumptions

 

Year 1: $2.0 million investment made in Company A (“Investment A”),
$5.25 million investment made in Company B (“Investment B”) and $4.5 million
investment made in Company C (“Investment C”)

 

Year 2: Investment A sold for $4.5 million, FMV of Investment B determined to be
$4.75 million and FMV of Investment C determined to be $4.5 million

 

Year 3: FMV of Investment B determined to be $5.0 million and Investment C sold
for $5.5 million

 

Year 4: FMV of Investment B determined to be $6.0 million

 

Year 5: Investment B sold for $4.0 million

 

The capital gains incentive fee, if any, would be:

 

Year 1: None

 

Year 2: $0.4 million capital gains incentive fee—20% multiplied by $2.0 million
($2.5 million realized capital gains on Investment A less $0.5 million
unrealized capital depreciation on Investment B)

 

Year 3: $0.25 million capital gains incentive fee(1)—$0.65 million (20%
multiplied by $3.25 million ($3.5 million cumulative realized capital gains less
$0.25 million unrealized capital depreciation)) less $0.4 million capital gains
incentive fee received in Year 2

 

Year 4: $0.05 million capital gains incentive fee—$0.7 million ($3.50 million
cumulative realized capital gains multiplied by 20%) less $0.65 million
cumulative capital gains incentive fee paid in Year 2 and Year 3

 

Year 5: None—$0.45 million (20% multiplied by $2.25 million (cumulative realized
capital gains of $3.5 million less realized capital losses of $1.25 million))
less $0.7 million cumulative capital gains incentive fee paid in Year 2, Year 3
and Year 4(2)

 

--------------------------------------------------------------------------------

*The hypothetical amounts of returns shown are based on a percentage of our
total net assets and assume no leverage. There is no guarantee that positive
returns will be realized and actual returns may vary from those shown in this
example.

(1)As illustrated in Year 3 of Alternative 1 above, if a portfolio company were
to be wound up on a date other than its fiscal year end of any year, it may have
paid aggregate capital gains incentive fees that are more than the amount of
such fees that would be payable if such portfolio company had been wound up on
its fiscal year end of such year.

(2)As noted above, it is possible that the cumulative aggregate capital gains
fee received by our Adviser ($0.70 million) is effectively greater than
$0.45 million (20% of cumulative aggregate realized capital gains less net
realized capital losses or net unrealized depreciation ($2.25 million)).

 

 

 

13 

 

 

 

Appendix B

 

Annual Rates for Base Management Fee Calculation - Effective Prior to May 1,
2018

 

Gross Asset Range Annual Rate Less than or equal to $625,000,000 1.75% Greater
than or equal to $625,000,001 but less than or equal to $750,000,000 1.65%
Greater than or equal to $750,000,001 1.50%

 

Annual Rates for Base Management Fee Calculation - Effective May 1, 2018

 

Gross Asset Range Annual Rate Less than or equal to $625,000,000 1.50% Greater
than or equal to $625,000,001 but less than or equal to $750,000,000 1.40%
Greater than or equal to $750,000,001 1.25%

 



14 

